DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, 4-6, 8-13, 15-19, and 21 are pending in the current application. Claim 13 has been withdrawn.
Claim Objections
Claims 16 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of Claims 4 and 5, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2015/0064625) in view of Lee et al (“The effects of electropolishing (EP) process parameters on corrosion resistance of 316L stainless steel”).





With regard to Claim 1, Ogihara discloses a method for producing a resist composition used in a process for producing a semiconductor apparatus (Abstract). The goal of the method of Ogihara is to produce a resist composition whose coating defects are reduced (Abstract). Ogihara discloses a chemical liquid manufacturing method for manufacturing a chemical liquid containing an organic solvent by using a manufacturing device (Abstract, cleaning apparatus, applying the cleaning liquid, repeating the step of cleaning, producing the resist composition by using the apparatus). The method comprises a setup step having a step A of washing the manufacturing device by using a washing solution and a step B of extracting the washing solution from the manufacturing device (Abstract, cleaning an apparatus for producing the resist composition with a cleaning liquid, removing the cleaning liquid from the apparatus for producing the resist composition).
Ogihara discloses a preparation step of preparing the chemical liquid in the manufacturing device (Abstract, [0087], producing the resist composition by using the apparatus for producing the resist composition; resist composition (chemical liquid as 
Ogihara discloses wherein in the setup step, the step A and the step B are repeatedly performed until the washing solution extracted from the manufacturing device satisfies a condition after the step A and the step B, the condition: the change in the density of defects having a size of 100 nm or more on the evaluation substrate between before and after application of the cleaning liquid becomes 0.2/cm2 or less (Abstract). 
Ogihara discloses wherein the manufacturing device comprises a tank (Figure 2, [0076]).
However, Ogihara is silent to a liquid contact portion in the tank is formed of electropolished stainless steel, and a content mass ratio of Cr to a content of Fe in the liquid contact portion is higher than 0.5 and lower than 3.5.
Lee et al (Lee) discloses that the improvement of the corrosion resistance of a workpiece being processed by electropolishing is one of the most important process characteristics (Abstract). Lee discloses that a deformed layer and residual stresses on workpieces may become sources of contamination to the operating process (P206/Introduction). Lee discloses that high surface quality specifications such as surface smoothness, material cleanliness and corrosion resistance were set by the semiconductor and biomedical industries for their components (P206/Introduction). Electropolishing technology will not only remove a deformed layer and improve surface roughness, but also form a thin passive film on the surface, which will increase 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a liquid contact portion in the tank to be formed of electropolished stainless steel, and a content mass ratio of a content of Cr to a content of Fe in the liquid contact portion is higher than 0.5 and lower than 3.5, as taught by Lee, in order to improve corrosion resistance of the tank and reduce sources of contamination to the operating process.
However, modified Ogihara is silent to the condition being the claimed condition 1: in a case where a substrate is coated with the washing solution, a change in density of particles, which have a particle diameter equal to or smaller than 20 nm, on the substrate before and after the coating with the washing solution is equal to or smaller than 0.5 particles/cm2, the manufacturing device comprises a filtering device, the washing solution having been used in the step A is filtered through the filtering device at the time of repeatedly performing the step A and the step B in the setup step, the filtered washing solution is reused in a new step A, and the filtering device includes two filters for removing particles having a diameter equal to or smaller than 20 nm.


    PNG
    media_image1.png
    499
    507
    media_image1.png
    Greyscale

Ogihara discloses in Figure 2 a 10 L preparation tank 6 (manufacturing device) for producing a resist composition (chemical liquid) (Figure 2, [0076]). Ogihara discloses that a PGMEA cleaning liquid (washing solution) was circulated repeatedly through the manufacturing device through pipes, a pump and a strainer 4 comprising a filter cartridge of 20 nm in diameter (filtering member includes a filter for removing particles having a diameter equal to or smaller than 20 nm) ([0076], Figure 2). Ogihara discloses that the change in the density of defects of 100 nm or more was 0.11 defect/cm2 ([0076]). Furthermore, Ogihara discloses that additional filters having diameters smaller than 20 nm may be used for capturing smaller defects ([0070]).
2, the manufacturing device comprises a filtering device, the washing solution having been used in the step A is filtered through a filtering device at the time of repeatedly performing the step A and the step B in the setup step, and the filtered washing solution is reused in a new step A, and wherein the filtering member includes two filters for removing particles having a diameter equal to or smaller than 20 nm, as taught by Ogihara, in order to produce a resist composition whose coating defects are reduced.
With regard to Claim 2, the method of modified Ogihara of Claim 1 inherently meets the claimed additional condition 2: in a case where a substrate is coated with the washing solution, a change in density of particles, which have a particle diameter greater than 20 nm and equal to or smaller than 100 nm, on the substrate before and after the coating with the washing solution is equal to or smaller than 0.04 particles/cm2. See Example 7 of Table 1 of the instant specification. See MPEP § 2112.02(I), “when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”.
With regard to Claim 8, Ogihara discloses wherein the filtering device includes at least one kind of filtering member selected from the group consisting of a filter for 
With regard to Claim 11, Ogihara discloses wherein a difference between a contribution rate of Hansen solubility parameters of the washing solution and a contribution rate of Hansen solubility parameters of the organic solvent is 0 to 30 ([0076], [0087], PGMEA, based on the instant specification page 21, the difference would be 0 since the same solvent is used).
With regard to Claim 12, Ogihara discloses wherein the chemical liquid is at least one kind of chemical liquid selected from the group consisting of a prewet solution, a developer, and a solvent contained in an actinic ray-sensitive or radiation-sensitive composition ([0087], Table 1, resist composition (radiation-sensitive composition)).
Claims 4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2015/0064625) in view of Lee et al (“The effects of electropolishing (EP) process parameters on corrosion resistance of 316L stainless steel”), as applied to the claims above, and in further view of Rahman (US 2002/0197555).
With regard to Claims 4 and 15-16, modified Ogihara discloses all the limitations of the claims as set forth above. Furthermore, the method of modified Ogihara of Claim 1 inherently would be capable of meeting the claimed additional condition 3: in the washing solution, a content of each of impurity metals containing Fe, Cr, Pb, and Ni is 0.001 to 10 mass ppt. See Examples 7 of Table 1 of the instant specification. See MPEP § 2112.02(I), “when the prior art device is the same as a device described in the 
However, modified Ogihara is silent to wherein Fe, Cr, Pb, and Ni are present in the washing solution at at least 0.001 mass ppt.
Rahman discloses that when silicon wafers are coated with a liquid positive photoresist and subsequently stripped off, such as with oxygen microwave plasma, the performance and stability of the semiconductor device is often seen to decrease because of the presence of what would be considered very low levels of metal ions ([0005]). Furthermore, Rahman discloses that Fe, Cr, Pb, and Ni are all metals of concern for apparatus used in the manufacture of semiconductor devices (Example 2, [0088]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein Fe, Cr, Pb, and Ni are present in the washing solution at at least 0.001 mass ppt, as taught by Rahman, since these are all metals of concern for apparatus used in the manufacture of semiconductor devices.
With regard to Claims 9 and 10, modified Ogihara discloses all the limitations in the claims as set forth above. Ogihara discloses wherein the filtering member includes a filter for removing particles having a diameter equal to or smaller than 20 nm (Example 1, [0076]) (Claim 9). However, modified Ogihara is silent to wherein the filtering member includes a metal ion adsorption member (Claim 9), wherein the metal ion adsorption member includes a metal ion adsorption filter capable of performing ion exchange, and the metal ion adsorption filter contains an acid group on a surface thereof (Claim 10).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for modified Ogihara to comprise wherein the filtering member includes a metal ion adsorption member (Claim 9), wherein the metal ion adsorption member includes a metal ion adsorption filter capable of performing ion exchange, and the metal ion adsorption filter contains an acid group on a surface thereof (Claim 10), as taught by Rahman, for adsorbing metal ions that can decrease the performance and stability of a semiconductor device.
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2015/0064625) in view of Lee et al (“The effects of electropolishing (EP) process parameters on corrosion resistance of 316L stainless steel”), as applied to the claims above, and in further view of Wu et al (US 2015/0331317).
With regard to Claims 5, 6, and 17-18, modified Ogihara discloses all the limitations of the claims as set forth above. Furthermore, the method of modified Ogihara of Claim 1 inherently would be capable of meeting the claimed additional condition 4: in the washing solution, a content of each of an organic impurity having a boiling point equal to or higher than 250°C is 0.001 to 10 mass ppm. See Example 7 of Table 1 of the instant specification. See MPEP § 2112.02(I), “when the prior art device 
However, modified Ogihara is silent to wherein in the washing solution, a content of an organic impurity having a boiling point equal to or higher than 250°C is at least 0.001 mass ppm (Claims 5 and 17), wherein the organic impurity contains at least one kind of compound selected from the group consisting of Formulas (1) to (7) (Claim 6).
Wu et al (Wu) discloses a photoresist with a group which will decompose bonded to a high etching resistance moiety (Abstract). Wu discloses that additives that may be added to the photoresist include a plasticizer, which are used to reduce delamination and cracking between the photoresist and underlying layers ([0066]). These plasticizers may include dioctyl phthalate ([0066]), which corresponds to formula 5. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a content of an organic impurity having a boiling point equal to or higher than 250°C in modified Ogihara is at least 0.001 mass ppm (Claims 5 and 17), wherein the organic impurity contains at least one kind of compound selected from the group consisting of Formulas (1) to (7) (Claim 6), as taught by Wu, since such compounds are present as additives in the making of photoresists.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2015/0064625) in view of Lee et al (“The effects of electropolishing (EP) process parameters on corrosion resistance of 316L stainless steel”) and Rahman (US 2002/0197555), as applied to the claims above, and in further view of Wu et al (US 2015/0331317).
With regard to Claim 19, modified Ogihara discloses all the limitations of the claims as set forth above. Furthermore, the method of modified Ogihara of Claim 1 inherently would be capable of meeting the claimed additional condition 4: in the washing solution, a content of each of an organic impurity having a boiling point equal to or higher than 250°C is 0.001 to 10 mass ppm. See Example 7 of Table 1 of the instant specification. See MPEP § 2112.02(I), “when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”.
However, modified Ogihara is silent to wherein in the washing solution, a content of an organic impurity having a boiling point equal to or higher than 250°C is at least 0.001 mass ppm. 
Wu et al (Wu) discloses a photoresist with a group which will decompose bonded to a high etching resistance moiety (Abstract). Wu discloses that additives that may be added to the photoresist include a plasticizer, which are used to reduce delamination and cracking between the photoresist and underlying layers ([0066]). These plasticizers may include dioctyl phthalate ([0066]), which is an organic impurity having a boiling point equal to or higher than 250°C is at least 0.001 mass ppm. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a content of an organic impurity having a boiling point equal to or higher than 250°C in modified Ogihara is at least 0.001 mass ppm, as taught by Wu, since such compounds are present as additives in the making of photoresists.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2015/0064625).
With regard to Claim 21, Ogihara discloses a method for producing a resist composition used in a process for producing a semiconductor apparatus (Abstract). The goal of the method of Ogihara is to produce a resist composition whose coating defects are reduced (Abstract). Ogihara discloses a chemical liquid manufacturing method for manufacturing a chemical liquid containing an organic solvent by using a manufacturing device (Abstract, cleaning apparatus, applying the cleaning liquid, repeating the step of cleaning, producing the resist composition by using the apparatus). The method comprises a setup step having a step A of washing the manufacturing device by using a washing solution and a step B of extracting the washing solution from the manufacturing device (Abstract, cleaning an apparatus for producing the resist composition with a cleaning liquid, removing the cleaning liquid from the apparatus for producing the resist composition).
Ogihara discloses a preparation step of preparing the chemical liquid in the manufacturing device (Abstract, [0087], producing the resist composition by using the apparatus for producing the resist composition; resist composition (chemical liquid as defined by instant specification [0014]) includes organic solvent propylene glycol methyl ether acetate (PGMEA)).
Ogihara discloses wherein in the setup step, the step A and the step B are repeatedly performed until the washing solution extracted from the manufacturing device satisfies a condition after the step A and the step B, the condition: the change in the density of defects having a size of 100 nm or more on the evaluation substrate 2 or less (Abstract). However, Ogihara is silent to the condition being the claimed condition 1: in a case where a substrate is coated with the washing solution, a change in density of particles, which have a particle diameter equal to or smaller than 20 nm, on the substrate before and after the coating with the washing solution is equal to or smaller than 0.5 particles/cm2, the manufacturing device comprises a filtering device, the washing solution having been used in the step A is filtered through the filtering device at the time of repeatedly performing the step A and the step B in the setup step, the filtered washing solution is reused in a new step A, and the filtering device includes three filters for removing particles having a diameter equal to or smaller than 20 nm.

    PNG
    media_image1.png
    499
    507
    media_image1.png
    Greyscale

2 ([0076]). Furthermore, Ogihara discloses that additional filters having diameters smaller than 20 nm may be used for capturing smaller defects ([0070]).
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the condition of Ogihara to be the claimed condition 1: in a case where a substrate is coated with the washing solution, a change in density of particles, which have a particle diameter equal to or smaller than 20 nm, on the substrate before and after the coating with the washing solution is equal to or smaller than 0.5 particles/cm2, the manufacturing device comprises a filtering device, the washing solution having been used in the step A is filtered through a filtering device at the time of repeatedly performing the step A and the step B in the setup step, and the filtered washing solution is reused in a new step A, and wherein the filtering member includes three filters for removing particles having a diameter equal to or smaller than 20 nm, as taught by Ogihara, in order to produce a resist composition whose coating defects are reduced.


Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered. 
Applicant argues that amended Claim 1 and new independent Claim 21 have been presented according to method (1) and method (2) indicated by the Examiner to have enablement, respectively, to overcome the 112(a) rejection.
In response, Applicant’s arguments have been fully considered and are persuasive. Therefore, the 35 USC 112(a) rejections over Claims 1-2, 4-6, 8-12, and 15-19 are withdrawn.
Applicant argues that the amendments overcome the 103 rejections, at least for (i) the method of amended/new independent Claims 1 and 21 as a whole are not taught by the citations, and (ii) the method of amended/new Claims 1 and 21 have unexpected effects, as proved by the Examples described in the instant specification.
In response, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Based on the rejections set forth above, the Examiner maintains that the reference teach Claims 1 and 21 as a whole and that Claims 1 and 21 are expected in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777